Citation Nr: 0523431	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 11, 
1997, for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 11, 
1997, for the assignment of a total disability rating based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	[redacted], appellant's 
wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to May 1970, 
and from February 1976 to October 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for PTSD and granted a TDIU, 
and assigned an effective date of March 11, 1997 for both 
actions.

In December 2003, the Board remanded the case to the RO for 
procedural actions.

For reasons explained below, the Board is again remanding 
this case.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran is seeking effective dates earlier than March 11, 
1997, for service connection for PTSD, and for a TDIU.

The veteran first filed a claim for service connection for 
PTSD and other disorders in June 1988, less than one year 
after his separation from service.  In April 1989, the RO 
denied service connection for PTSD and the other claimed 
conditions because the veteran had not reported for a 
scheduled VA medical examination.

In January 1991, the veteran wrote that he was willing to 
have an examination for his claim for service-connected 
disabilities.  The veteran had VA examinations, including 
mental health examinations, in March 1991.  In an April 1991 
rating decision, the RO denied service connection for PTSD.

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105 (West 2002).  The 
veteran did not file an NOD with the RO's April 1989 and 
April 1991 rating decisions denying service connection for 
PTSD.  Therefore, those decisions became final.  Id.  A final 
decision on a claim that has been denied shall be reopened if 
new and material evidence with respect to that claim is 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).

More than a year after the 1991 denial, the veteran again 
sought service connection for PTSD.  Ultimately, in a 
December 2001 rating decision, the RO reopened and granted 
entitlement to service connection for PTSD.

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  If the 
claim is received within one year from the date of separation 
from service, the date of separation will be the date of the 
award.  38 U.S.C.A. § 5110(b)(1) (West 2002).

When a claim for service connection is denied and the denial 
becomes final, and that claim is later reopened and granted, 
the effective date of the grant of service connection is the 
date of the receipt of the application to reopen the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(ii) (2004).  Where the new and 
material evidence consists of a supplemental report from the 
service department, the former adjudication will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  38 C.F.R. §§ 3.156(c), 3.400(q)(2) (2004).

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).

The stressors that the veteran has reported include the 
deaths of two servicemen he knew, one of whom he identified 
by rank and nickname, the other of whom he identified by rank 
and last name (Corporal B.).  The evidence added to the 
claims file after the April 1991 denial includes written 
confirmation from the service department, i.e., the United 
States Marine Corps that Corporal B. was killed in action in 
Vietnam at the time that the veteran had identified.  The RO 
received that information from the Marine Corps in November 
2001.  Later in November 2001, a VA psychiatrist who examined 
the veteran concluded that he had PTSD as a result of 
stressors during service, including seeing others killed.

The supplemental report from the service department received 
in November 2001 was new and material evidence essential to 
the reopening and grant of the claim for service connection 
for PTSD.  Therefore, given the language of 38 C.F.R. 
§§ 3.156, and 3.400, given the fact that only minimal 
stressor development was conducted prior to the April 1991 
rating decision despite then available service personnel 
records showing a host of combat expeditions between March 
and October 1969, given the fact that a March 1991 VA 
examination report diagnosed PTSD, and given the fact that a 
March 1991 VA examination report specifically referenced the 
appellant witnessing a fellow Marine incurring a severe 
wound, the April 1991 rating decision must be reconsidered by 
the adjudicating agency of original jurisdiction.  A remand 
is therefore in order.  

The appeal for an earlier effective date for a grant of a 
TDIU is inextricably intertwined with the appeal for an 
earlier effective date for service connection for PTSD.  The 
effective date for a grant of a TDIU is the earliest date as 
of which it is factually ascertainable that an increase in 
disability that made the veteran unemployable had occurred, 
if a claim is received within one year from such date; 
otherwise, the effective date will be the date of the receipt 
of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(o)(2).  
Entitlement to a TDIU depends on the ratings for service-
connected disabilities, in this case including PTSD, and on 
evidence that service-connected disabilities make the veteran 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16 (2004).  After 
reconsidering the April 1991 rating decision with regard to 
service connection for PTSD, the RO must review the claim for 
an earlier effective date for a TDIU.

Accordingly, this case is REMANDED for the following:

1.  The RO must reconsider the April 1991 
rating decision denying service 
connection for PTSD, in light of the 
subsequently-received military records 
verifying the death of a serviceman whose 
death the veteran reported as an 
inservice stressor.

2.  Thereafter, the RO must review the 
appeal of effective dates of March 11, 
1997, for the grants of a TDIU, and 
service connection for PTSD.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

